-.                                                                   FILED
               UNIGINAL                                                  12/08/2020
                                                                         01/15/2021
                                                                    Bowen Greenwood
                                                                    CLERK OF THE SUPREME COURT
                                                                         STATE OF MONTANA


                                                                    Case Number: DA 20-0539
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                             Case No. DA 20-0539

                                                        FILFD
ESTATE OF WILLIAM H.BALTRUSCH,                          DEC 0 8 2020
                                                     Bowen Greenwood
                                                   Clerk of Supreme Court
       Plaintiff and Appellee,                        State of Montane

v.


LASALLE RANCH,INC.

       Respondent and Appellant.



LASALLE RANCH,INC.,

       Petitioner and Appellant,

v.


HILL COUNTY JUSTICE COURT,
AUDREY BARGER,PRESIDING JUDGE,

       Respondent and Appellee.




                      ORDER GRANTING
      RESPONDENT AND APPELLEE'S MOTION FOR RELIEF FROM
     MANDATORY APPELLATE ALTERNATIVE DISPUTE RESOLUTION
      Upon review of Respondent and Appellee's Motion for Relief from

Mandatory Appellate Alternative Dispute Resolution, with no objection and good

cause appearing therefore,

      IT IS HEREBY ORDERED Respondent and Appellee Hill County Justice

Court, Audrey Barger Presiding, is not subject to mediation pursuant to Mont. R.

App. Proc. 7(2), and is relieved from participation with the Mandatory Appellate

Alternative Disposition Resolution in this case.

      Dated




\